       3:16-cr-30061-MFK-TSH # 208              Page 1 of 4                                             E-FILED
                                                                        Friday, 25 January, 2019 10:50:17 AM
                                                                                 Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
      Plaintiff,                                 )
                                                 )
vs.                                              ) Case No. 16-cr-30061-MFK-TSH
                                                 )
                                                 )
AARON J. SCHOCK,                                 )
                                                 )
      Defendant.                                 )

        SUPPLEMENTAL FILING REGARDING GRAND JURY COLLOQUIES

       The United States of America, by and through JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, submits the following as a supplement to previous

filings discussing the grand jury colloquies in this matter.

       1.      In earlier filings in this case, the government provided information concerning

instances in which government counsel had addressed with the grand jurors the subject of the

defendant’s non-appearance before the grand jury. The government advised the Court and the

defense that the government had ordered transcription of all the grand jury minutes for both of the

grand juries that heard evidence in this investigation. (Dkt. No. 119.) The government further

advised that after reviewing the transcripts the government had received, the government had

identified eleven instances – seven before the first grand jury and four before the second – in which

the subject of the defendant’s non-appearance before the grand jury arose during grand jury

proceedings. (Id.)

       2.      The government has recently come to agreement with the defense that disclosure

of the grand jury minutes to the defense is appropriate, and the parties submitted a proposed

disclosure order, which the Court has since entered. (Dkt. No. 204.) As the undersigned was
       3:16-cr-30061-MFK-TSH # 208             Page 2 of 4



preparing the colloquy transcripts for production, it appeared to the undersigned that one of the

colloquies before the first grand jury had not been transcribed, even though, as the undersigned

understands it, the government originally ordered transcription of all the colloquies in this case.

The undersigned notified previous government counsel of this apparent oversight. After inquiring

with the court reporter for the relevant grand jury sessions, previous government counsel advised

the undersigned that, for unknown reasons, the government never received a transcript of the April

7, 2015, colloquy and did not realize this fact until the undersigned inquired.

       3.      Upon learning of this oversight, the government immediately ordered the April 7,

2015, colloquy transcript, which was provided to the government on January 17, 2019, and

produced to the defense on January 19, 2019, along with all other colloquy transcripts, pursuant to

the Court’s January 15, 2019, Order. The government has advised the defense, and now advises

the Court, that the previously untranscribed April 7, 2015, grand jury session included an

additional instance in which government counsel referred to the issue of defendant’s appearance

or non-appearance before the grand jury.

       4.      It appears that the government’s failure to identify this instance earlier was

inadvertent – the result of previous government counsel not realizing that one session out of

approximately 33 sessions before the first grand jury was not transcribed despite the government

having ordered transcription of all colloquies. Nevertheless, to ensure the record is complete and

accurate, the government has notified the defense, and hereby notifies the Court, of the previously

unidentified instance. As referenced above, pursuant to the Court’s January 15, 2019, Order, the

government produced to the defense the requested grand jury colloquy transcripts.




                                                 2
      3:16-cr-30061-MFK-TSH # 208   Page 3 of 4



                                          Respectfully submitted,

                                          MATTHEW WHITAKER
                                          Acting Attorney General

                                          JOHN R. LASUCH, JR.
                                          United States Attorney
                                          Northern District of Illinois

                                    By:   /s/ Erik A. Hogstrom
                                          Erik A. Hogstrom
                                          Rick D. Young
                                          Assistant United States Attorneys
                                          219 South Dearborn Street, 5th Floor
                                          Chicago, Illinois 60604
                                          (312) 353-5300

Dated: January 25, 2019




                                      3
        3:16-cr-30061-MFK-TSH # 208            Page 4 of 4



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing instrument was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to counsel

of record at their respective email addresses disclosed on the pleadings on this 25th day of January,

2019.

                                                      /s/ Rick D. Young
                                                      Rick D. Young
                                                      Assistant United States Attorney




                                                 4
